Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.6.a.i. EXHIBIT A* INVESTMENT ADVISORY AGREEMENT BETWEEN ABERDEEN ASSET MANAGEMENT INC. AND ABERDEEN FUNDS Fund A ssets Investment Advisory Fee Aberdeen Tax-Free Income Fund $0 up to $250 million 0.425% $250 million up to $1 billion 0.375% $1 billion and more 0.355% Aberdeen Small Cap Fund up to $100 million 0.95% $100 million or more 0.80% Aberdeen Natural Resources Fund $0 up to $500 million 0.70% $500 million up to $2 billion 0.65% $2 billion and more 0.60% Aberdeen Technology and Communications Fund $0 up to $500 million 0.88% $500 million up to $2 billion 0.83% $2 billion and more 0.78% Aberdeen Health Sciences Fund $0 up to $500 million 0.90% $500 million up to $2 billion 0.85% $2 billion and more 0.80% Aberdeen U.S. Equity Fund $0 up to $500 million 0.90% $500 million up to $2 billion 0.80% $2 billion and more 0.75% Aberdeen Equity Long-Short Fund $0 up to $250 million 1.50% $250 million and more 1.25% Aberdeen China Opportunities Fund $0 up to $500 million 1.25% $500 million up to $2 billion 1.20% $2 billion and more 1.15% Aberdeen Optimal Allocations Funds: All Assets 0.15% Growth Fund Moderate Growth Fund Moderate Fund Specialty Fund Defensive Fund Aberdeen Developing Markets Fund $0 up to $500 million 1.05% $500 million up to $2 billion 1.00% $2 billion and more 0.95% Aberdeen International Equity Fund $0 up to $500 million 0.90% $500 million up to $2 billion 0.85% $2 billion and more 0.80% Fund Assets Investment Advisory Fee Aberdeen Select Worldwide Fund $0 up to $500 million 0.90% $500 million up to $2 billion 0.85% $2 billion and more 0.80% Aberdeen Global Financial Services Fund $0 up to $500 million 0.90% $500 million up to $2 billion 0.85% $2 billion and more 0.80% Aberdeen Global Utilities Fund $0 up to $500 million 0.70% $500 million up to $2 billion 0.65% $2 billion and more 0.60% Aberdeen Core Income Fund $0 up to $2 billion 0.30% $2 billion up to $5 billion 0.275% $5 billion or more 0.25% Aberdeen Core Plus Income Fund $0 up to $500 million 0.325% $500 million up to $1 billion 0.305% $1 billion up to $5 billion 0.285% $5 billion and more 0.255% Aberdeen Asia Bond Institutional Fund All Assets 0.50% Aberdeen Global Fixed Income Fund All Assets 1.00% Aberdeen Global Small Cap Fund All Assets 1.25% Aberdeen International Equity Institutional Fund All Assets 0.80% As most recently approved at the , 2009 Board Meeting.
